ON APPLICATION FOR WRIT OF ERROR
PER CURIAM.
This is a products liability action wherein the plaintiff, Brazos Graphics, Inc., presented expert testimony that the product in question possessed a design defect. In order to rebut this expert testimony, the defendant, Arvin Industries, Inc., offered a report prepared by Underwriters’ Laboratories, Inc., a non-profit independent testing laboratory. The court of civil appeals held that the test report was generally admissible as a business record of Underwriters’ Laboratories within the purview of Tex. Rev.Civ.Stat.Ann. art. 3737e. 574 S.W.2d 240, 243.
We express no opinion whether the report prepared by the independent testing laboratory falls within the scope of article 3737e, because we think the present report is merely cumulative of other testimony directed to the same point. This court will not ordinarily reverse a trial court ruling on the admissibility of evidence when the evidence complained of is merely cumulative. Whitener v. Traders & General Ins. Co., 155 Tex. 461, 289 S.W.2d 233 (1956).
The application for writ of error is refused, no reversible error.